The ordinance in question, No. 21927, is “to license and regulate the use of the streets of the city of Columbus, state of Ohio, by persons who use vehicles thereon,” etc. Bearing in mind the definition of “use” as a continued and repeated practice, we are of the opinion that the ordinance applies to those who, in the above sense, use the vehicles described. This construction would apply to non-residents as well as residents, and must be settled in each case according to the facts.
The other questions are disposed of as we think in the ease of Marmet v. The State, 45 Ohio State, 63.
As the above construction will not give a common relief to all the plaintiffs in Pegg v. Columbus, the decree in that case as in the others must be for the defendants.